Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
PE2E - Docket and Application Viewer 4.1.6.150
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NIV et al, U.S. Patent Application Publication 2020/0252416 (hereinafter NIV).    
As per claim 1, NIV teaches the invention as claimed for managing a configuration of an infrastructure that supports a plurality of applications [15], the method being implemented by at least one processor, the method comprising:

comparing, by the at least one processor, the obtained metric information with at least one expected value that relates to the obtained metric information ([15][35]-[38][41]-[44], e.g., comparing the obtained metric information of network activities of monitored entities with expected values of baseline of monitored entities);
determining, by the at least one processor, whether a drift has occurred based on a result of the comparing ([15][41]-[43]e.g., determining, whether a deviation occurred based on the comparing); and
transmitting, to a user by the at least one processor, a notification message that indicates a result of the determining ([15][32][41]-[43], e.g., reporting/notifying the deviation).
As per claim 2, NIV teaches the invention as claimed in claim 1 above.  NIV further teach determining, when a drift is determined as having occurred, a potential remedy for the drift ([20][44], e.g., determining a mitigation action); and
applying the potential remedy to at least one application from among the plurality of applications ([20][44], e.g., automatically applying the mitigation).
As per claim 3, NIV teaches the invention as claimed in claim 1 above.  NIV further teach wherein the obtaining of the metric information comprises using at least one microservice to obtain the metric information from at least one application from among the plurality of applications ([25], e.g., obtaining metric information from monitored entities such as micoservices in combination with other applications).

As per claim 5, NIV teaches the invention as claimed in claim 1 above.  NIV further teach wherein the comparing comprises using a machine learning algorithm to analyze the obtained metric information and the at least one expected value of the obtained metric information ([14][28]-[30], e.g., using machine learning to identify expected network behavior of monitored entities and deviations from these expected profiles).
As per claim 6, NIV teaches the invention as claimed in claim 1 above.  NIV further teach determining, when a drift is determined as having occurred, a magnitude of the drift ([43], e.g., determining actual numeric value of the deviation).
As per claims 10 and 19, they are rejected for the same reason as set forth in claim 1 above.  (see NIV fig. 3 for the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory as recited in claim 10).
As per claims 11 and 20, they are rejected for the same reason as set forth in claim 2 above.
As per claim 12, it is rejected for the same reason as set forth in claim 3 above.  
As per claim 13, it is rejected for the same reason as set forth in claim 4 above.  
As per claim 14, it is rejected for the same reason as set forth in claim 5 above.
.    
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NIV.

As per claim 7, NIV teaches the invention as claimed in claim 1 above.  Although NIV teaches   wherein the comparing comprises determining, for a first parameter from among the plurality of parameters, a difference between the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter ([43], e.g., determining change in value/difference between expected and actual numeric values of a factor); and
wherein the determining of whether a drift has occurred comprises determining whether the determined difference exceeds a predetermined threshold value for the first parameter ([43], e.g., determining whether a deviation has occurred comprises determining change in values/difference exceeds 

As per claim 9, NIV teaches the invention as claimed in claim 1 above.  Although NIV teaches notification message includes the abnormal network behavior (anomalies and incidents such as dashboards, reports, charts, tables, or other textual or graphical summaries)([20][32]), and NIV teaches a detection of anomalous network behavior and a possible indicator of a security incident are considered as deviations between the observed network activity and its expected network behavior, which takes into account the expected and actual numeric values of a factor ([43]), however, NIV does not teach the notification message includes the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the obtained metric information for the first parameter and the at least one expected value that relates to the obtained metric information for the first parameter in the notification message of NIV’s system because by doing so it would allow NIV’s notification message (e.g., dashboard, reports, charts, table, graphs) to report the determined actual numeric and expected values of a factor of the detected deviation, thus improving the report of deviation presented to a user in NIV’s system.  
As per claim 16, it is rejected for the same reason as set forth in claim 7 above.  
As per claim 18, it is rejected for the same reason as set forth in claim 9 above.  

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NIV in view of Stute, Michael Roy, U.S. Patent Application Publication 2013/0117852 (hereinafter Stute).

As per claim 8, NIV teaches the invention substantially as claimed in claim 7 above.  Although NIV teaches predetermined threshold value of the first parameter, however, NIV does not specifically teach the threshold value is at least 10% and at most 100%.  Stute teaches wherein the predetermined threshold value for the first parameter is at least 10% and at most 100% ([91][92][95]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stute’s teaching into NIV’s system in order to allow the NIV’s system to control the sensitivity of the deviation detection, thus improving the accuracy of detected deviation.  

As per claim 17, it is rejected for the same reason as set forth in claim 8 above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454